Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
				Reason for Allowance
Claims 14-18 and 20-25 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20710227607 A1. and US 20090126482 Al.  
Claim 14 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the operation indicator end is positioned at the optical fiber opening and the light source end is positioned next to the support structure; at least a light pipe corresponding to and fittingly positioned in the at least a conical tunnel; a main body covering assembled to the main body, enclosing the central enclosure, Page 4 of 11U.S. Pat. Appln. No.: 16/893,446Docket No. 310868X0007US wherein the operation indicator assembly outputs light emitted from the at least a light-emitting element from the light source end for visually recognizing an operational status of the pluggable optical transceiver at the operation indicator end whereby the output of light emitted from the at least a light-emitting element from the light source end is facilitated by the at least a light pipe in combination with the rest of the limitations of the base claim.  

Claims15-18 and 20-25 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883